Citation Nr: 0925834	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  08-17 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Whether a Substantive Appeal with respect to the matter of 
the RO's denial of service connection for various claimed 
disorders was timely filed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel
INTRODUCTION

The appellant had active duty for training service in the 
Army National Guard from February 1977 to May 1977, with 
additional reserve duty terminating in January 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.  
The Appellant testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in December 2008.


FINDINGS OF FACT

1.  In a June 2006 rating decision, the RO denied the 
appellant's claim for service connection for various 
disorders.  

2.  In April 2007, the RO received the appellant's Notice of 
Disagreement (NOD) as to the denial of his claim for service 
connection for the disorders.  

3.  In July 2007, the RO issued a Statement of the Case (SOC) 
in response to his April 2007 NOD.  

4.  Thereafter, no further communication from the appellant 
or any representative was received by VA until December 2007.  


CONCLUSION OF LAW

As the appellant did not file a timely Substantive Appeal 
from the June 2006 decision that denied his claim for service 
connection for various disorders, the Board lacks 
jurisdiction to consider this appeal.  38 U.S.C.A. §§ 5107, 
7104, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C.A. §§ 5103, 
5103A (West 2002)).  

The issue before the Board is whether the appellant filed a 
timely Substantive Appeal with respect to a June 2006 
decision which denied the appellant's claim for service 
connection for various disorders.  In April 2007, the 
Appellant submitted a NOD indicating that he wished to appeal 
that decision.  In response to the NOD, the RO issued the 
appellant a SOC in July 2007.  No further communication was 
received from the appellant or his representative until 
December 2007.  In December 2007, the appellant reported that 
he had never received the VA Form 9 by which he could perfect 
his appeal.  Thus, in December 2007, he submitted a VA Form 9 
with respect to the June 2006 decision.  The RO determined, 
however, that the appellant had failed to submit a timely 
Substantive Appeal regarding the June 2006 decision.

As will be discussed in greater detail hereinbelow, the 
appellant was provided with appropriate notification as to 
his appellate rights at the time of the June 2006 decision, 
and in the July 2007 SOC.  However, the evidence of record 
shows that the appellant did not submit a timely Substantive 
Appeal as to the decision or otherwise request an extension 
of the time in which to file an appeal.  Thus, the appellant 
is statutorily barred from appealing the RO decision, and his 
appeal must be dismissed.  Under such circumstances, where 
the appellant has failed to perfect an appeal as to a claim 
for service connection, the Board must conclude that there is 
no reasonable possibility that providing additional 
assistance would aid in substantiating the underlying claim.  
Thus, VA is not required to take any further action to assist 
the claimant. 38 U.S.C.A. § 5103A(a) (West 2002).  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding 
that the statutory and regulatory provisions pertaining to 
VA's duty to notify and assist do not apply to a claim if 
resolution of the claim is based on statutory interpretation, 
rather than consideration of the factual evidence).  

In July 2005, the appellant filed his claim for service 
connection for various disorders.  In a June 2006 rating 
decision, the RO denied his claims for service connection.  
In a June 2006 letter, the RO notified the appellant of this 
decision.  Enclosed with the letter was VA Form 4107 which 
explained the appellant's appellate rights, including the 
fact that he had one year from the date of the letter to 
appeal the decision.  

In April 2007, the appellant filed his NOD to the June 2006 
rating decision denying his claims for service connection.  
In response, the RO issued a SOC in July 2007.  The July 2007 
SOC advised the appellant that he had to file a Substantive 
Appeal within 60 days from the date of issuance of this SOC, 
or within the remainder (if any) of the one-year period from 
the notice of the June 2006 decision to complete his appeal.  
The appellant was also advised that he could request an 
extension of the time in which to file his appeal, provided 
the request was made before expiration of the appeal period.  
Thereafter, no further communication was received from the 
appellant or his representative until December 2007.  At that 
time, the appellant reported that he never received the VA 
Form 9 by which to perfect his appeal.

Subsequently in December 2007, he submitted a VA Form 9 to 
perfect his appeal of the June 2006 rating decision.  In a 
December 2007 letter, the RO advised the appellant that his 
VA Form 9 was not timely filed because it had not been 
received within the allotted time.  The appellant 
subsequently perfected an appeal regarding the RO's December 
2007 determination as to the timeliness of his appeal of the 
June 2006 decision.  

An appeal to the Board consists of a timely filed NOD in 
writing and, after an SOC has been furnished, a timely filed 
Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  
The Substantive Appeal can be set forth on a VA Form 9 or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the RO.  38 C.F.R. § 20.202.  To be considered 
timely, the Substantive Appeal must be filed within 60 days 
from the date that the RO mails the SOC to the appellant or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed.  38 U.S.C.A. § 20.302(b).  Additionally, an 
extension for filing a Substantive Appeal may be granted on 
motion filed prior to the expiration of the time limit 
described above. 38 C.F.R. § 20.303.  The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed. 38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.  If the claimant 
fails to file a Substantive Appeal in a timely manner, and 
fails to timely request an extension of time, "he is 
statutorily barred from appealing the RO decision."  See Roy 
v. Brown, 5 Vet. App. 554, 556 (1993).  

Having reviewed the complete record, the Board finds that the 
appellant did not file a timely Substantive Appeal regarding 
the RO's June 2006 decision denying service connection for 
the claimed disorders.  The Board notes that the RO properly 
advised the appellant as to his appellate rights at the time 
of the June 2006 decision by enclosing a VA Form 4107.  He 
submitted a timely NOD as to that decision, and the RO sent 
him a responsive SOC in July 2007.  The SOC reminded him that 
he had to file a Substantive Appeal within 60 days from the 
date of the SOC (i.e., September 2007), or within the 
remainder of the one year period from the date of notice of 
the decision being appealed (not applicable because the one 
year period had elapsed).

However, the record reflects that no correspondence was 
thereafter received from the Appellant or his representative 
within 60 days of the SOC.  No additional correspondence was 
received from the appellant until December 2007, at which 
time he claimed to not have received the VA Form 9 by which 
to perfect his appeal.  At the December 2008 hearing, the 
appellant testified that he never received the VA Form 9.

Even assuming that he did not receive a VA Form 9 attached 
with the July 2007 SOC, the appellant was clearly advised 
that he must file a Substantive Appeal within 60 days from 
the date of issuance of the SOC, or within the remainder (if 
any) of the one-year period from the notice of the June 2006 
decision to complete his appeal.  There was no document 
received within one year of notice of the June 2006 decision, 
or within 60 days of the July 2007 SOC, that could be 
reasonably construed as a Substantive Appeal regarding the 
June 2006 decision, or as a request for an extension under 38 
C.F.R. § 20.303.  

Under these circumstances, the Board must conclude that the 
Appellant failed to submit a timely Substantive Appeal with 
respect to the RO's June 2006 determination denying service 
connection for the claimed disorder.  As such, the appellant 
is statutorily barred from appealing the June 2006 VA 
decision, and the appeal as to the issues addressed in that 
decision must be dismissed.   

  
ORDER

As the appellant did not file a timely Substantive Appeal 
with respect to the matter of the RO's denial of service 
connection for various claimed disorders, the appeal is 
dismissed.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


